Title: To George Washington from John David Wilper, 23 March 1774
From: Wilper, John David
To: Washington, George



Honnourd Sir!
Philadelphia March 23th 1774:

When I Return, Last from Williams Burg, I was Favourt with your Letter, Dated february 7th I most Humble pegg your parton, In not, observing my Duty upon your favour Recd Dated, the 1st of Novr 1773: I was Inexpectaision to have the Honnour, to waited upon you In a littel Time affter I Recd it, but I was prevented by the wather.
My Tract of Land, which I have by Govenors Dunwoodies proclamaision, I Sold it Last when I come up from WmsBurg, I am greatly oblige to you, for your addveice.
If your Honnour Chooce to buy my Claim of the 2000 acers, for which I got my warant, in the kings proclamaision, 1763.

You are will come to it, If you can get the warant altherd to a Nother County, where you pleass.
Sir, as you have Some Intainsion to Impord Some of my Countery man To Sattlen your Land, and to Resolve your Quistion which you has macke, to your Servant, To which I will give you, my Humble answer, to the best of my knowlegde and Informmaision, by the aldish, pallatains, Importer Samuel Howel, as for The
1. It is Some Times, a great Deficultay to get them, In Holland, or Garmany, on accot of the Interpreters (:or what the Coalled Newlanders:) when these go up to Garmany, Some Tack up some Monye by the Marchant in holland, and Some not, when they come back to holland, The Marcht there, offert them Some monye, who give most to him, will git all the peopell which come with him, The Never get Less then a German Ducat, which is this currencey 17 Shilling, Some Times 20 Shilling—
2. They are not to be had at all Times, but in the month of May, June July, and Augst, So when this Newlanders Ingage, Some Famelis, in Garmany, they aquint the Marcht in Holland, who many Fraight they have upon this, they get the Ships Reathy, it must be one Engelish vessell, no Hollandish Dears come haire, or bring annye pallatains In, they Sent for this vessells to Engeland,
3. How they are precourret, in holland, I maintion it, In the first articual, and upon Therre arrival in holland They muss be Shipped and provision Found, Till they are all togather, that the Ship can be Loadet, In 2 or 3 Days, N.B: If the Ship is provoidet to Recd them on Boart, and with provision, Then they do Seat of—
4. Upon what Terms they are Generaly expected, and how mosh a head will Stand, is to the first, viz.

Ducat to the Newlander
The Rhine Fraight
the provision
the passage over Seas
a Littel, which they called head monye in holland which may Stand between 12 or 13£ virgina Currence a Fraight, a Fraight Is a man, or a women, and one that is 14 yarrs old, and under 14 yarrs to 4 yarrs, one is a half a Fraight, and under 4 yar they are free, but this get no Bet Statt nur provision, This is the Wholt Expences, except a Littel for Medicain.


5. It is not Coustommary, to Sent Some Body to Garmany, to bring them Down to holland (:which I maintion in my first articular) as These Newlanders, macke a Sort of Trad of it, Mr Howel Saiys it will be batter to sent Some Body, with good Commission, and an agrayment, up to Garmany, That they may Signe the agrayment, Then they Cannot be persaudet away from him by another Newlander, or marcht in Holland, and they will be Chippe then to get them in holld wheras the Newlanders cant bring them on to ⟨Spent⟩ and advence them monye, with which they Charge them without Their knowlegde, which mackes the Fraight So high to 25.30.36£ which will be prevented—
6. A Vessell may go Immediately to Holland, with its Load, paying the Duty in Engeland, Let them have, Tobacco, Tare, pitch, this articuals are the best marcket in Ambster Dam, or Rother Dam and will never faill—
7. I maintiond in the 6th articual what marcket will Suit best, As for the whole Cargo Garmans may Cost Mr Howel, which Imported this 30 yars, Saiys it will amount To 15 or 1800£ Sterling 300 Fraight In a vessel, which Cary 2000 or 2500 Barel of Flower, N.B. No body can give annye acot by the Famelis becauss Some are Strong in Number with 2.3.4 Sons, and it may be So mainy Dachters, Some in Numbers 4 or 5 in all, and Some no more but 2 or 3 in a Famely—
8. They are Logged in Bed Stats, macke of boards, 6 feet Long and 2 feet waith. This Bed Stats, are so Regulatted, acorting to the vessel[,] Some Bed Stat are made for 2.3.4.5.6 Fraight to hold, and Lay in it, and To keep Therie⟨s⟩ Nessisary by them, The other paggach, muss be but [put] Down in the hole.
I went to Some Frind, bud Non Could give me better advice, then what I know, and Mr Howel Toll me. I most Humble aquint you with all particulors, who this Famelis can be had and Imported. Mr Howel atweeisses and Tincks, it will be best if a man gos up to Garmany, he will bring them Chiper and So Mainy as him pleasses, as they Generally are Imported, as I maintiond in the 5th articual, with good powers of adorny [attorney], and on agrayment how you will hold them upon the Land.
Hond Sir, you was pleassd to ask me, If I would Inclaine to go to Holland: It is True, I macke a Sort of a prommiss to not go to Sea again, If your Honr Shall Intrucst me with, I will act

that you Shall have no Reasson to Complain against me, If God Spare my Leife and health.
As for Terms, I will Liffe it to your Honr Selfs, you know werry wel when a man Travels, he cant Save as when he is at hom a man must be all most a yarr to go from Till his Return. I Shall keep good hause as it Lais in my power, you know werry well, that I am no Drincker or Spent Extranody.
That this peopell will come over upon better Terms, and none the better as half so moch, as they Commonly Stand, a Fraight will not Stand, So hight, to bring them Down upon the Land, on Ohio, as they Stand, when they come to Philada—
That They may Loock upon them Selfs as your property, Is no more but Just, Till they Reimbursse your monye again, affter this to get a Leais for one or more 100 acers, to pay Rent and affter the Times is expaiert, to Renew it again, That you expect, that they would be Joently bound togather for ther proformens, It will be Just.
When I Shall have the Honr to waited upon you, I would proposs to you, which will be I belive far better to your Indress [interest], That is to Saiy—Some fraight will be that come over from Holld or Garmany, will be Singel men or women, Those can be Disspossd of and Rathy Cash Recd for them, this Cash can be apolyd for expences to Tranceport, their Famelis Down to your Land.
Sir, as I have answerd to your Disseuer, I will proposse Some Thing to you, If you Tack it, in your Consiteraision, I belive, it would be best, and not half So moch expenies, as to Import, Some Garmans.
That is to Saiy, To Draw an a grayment how you want to Settlen your Land, and to get it printed, and a man, go from Court to Court hause, in Court Times, that you prommiss to Tack them up, in a Sartain place, on the Roath, to bring them to Pitts Burg, and to provaid for them There, to Tack them Down by wather as far as the Connoss can go up and Down and find them (:Till they macke a Crop:) with provision, as you Thinck proper, as to Reimburssment the Saime, as by the Garmans.
Sir, I beleve, you will get as mainy as you pleass. This Famelis will know allratty how to worck in this parts, In particular, If you provaid Some Stock for those which are going for 3 yarrs,

and then to Devaid the Stock by this mains you will get your monye Sooner, as by the former—when you get your Chair of Cattels, There will be Enough again to buy your Cattels, and when they have Some Steers, you Tack them on you for your payment or on your Debt. If it Cost you So mainy pounds as to bring in Garmans with expences, and to buy Cattels and Expences to Pitts Burg, and If one accident Shall happnet by them, that a men Died—There will be constand a nother, that will Tack the widow. By the others if a father Died, and a passall of Smal Childern be Lefft, what will you Do with them.
Hond Sir, If you Shall Choose the first It will be best to Imploy a vessell heire and Load it with Tabaco, Infailling of Tabaco, Sent it to Carolina to get Reice, Tare, and pitch, which will Save agreatyle expences, and there muss be made out Some agent in Holland, in good Times, to procurr good and Sound provision, and all Nessisarys, and in Need Some monye, I Supposs your Honr has a Corresponds in Engeland. If not Mr Howel her will (:I belive:) macke out one for you in Holland. The vessell muss be Rathy finish when they peopel come Down the River Rhine to Tack them In, which will Save agreattilly expences. Honnourd Sir I am your Most Humble, and Most Obet Servt

D. Woelpper

